GARY M. GAERTNER, Judge.
Appellant, Director of Revenue of the State of Missouri (“Director”), appeals the judgment of the Circuit Court of St.Charles County granting respondent’s, Michael W. Oxley’s (“driver”), petition to set aside Director’s order suspending driver’s driving privileges and reinstating the same. This Court is unable to entertain the appeal for lack of a final judgment. Rule 74.01(a); City of St. Louis v. Hughes, 950 S.W.2d 850, 853 (Mo.banc 1997). Accordingly, the appeal is dismissed.
GRIMM, P.J., and PUDLOWSKI, J., concur.